DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is too lengthy (more than 150 words).  Correction is required.  See MPEP § 608.01(b).
Status of the Claims
Claims 1-22 are pending.  Claims 8-14 and 21-22 are withdrawn as being drawn to a non-elected invention.  Claims 1-7 and 15-20 are examined herein.
Election/Restrictions
Applicant’s election without traverse of Group I (claim 1-7 and 15-20) in the reply filed on 16 February 2022 is acknowledged Claims 8-12 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim 1 recites the limitation "the longitudinal length" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation "the network" in line 8.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 recites “monolayer network of probe molecules”, it is unclear if this is the same “network” recited in line 8.
Claim 1 recites the limitation "the distance" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim. There is no previous mention of a distance between the self-assembled monolayer network or probe molecules and the hinge region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz J et al: “Translating biomolecular recognition into mechanics” Science 288: 316-318 (2000) disclosed in the IDS filed on 20 December 2019.  

Regarding claim 1, a cantilever sensor (abstract) comprising: 
a silicon layer (page316, center column, 2nd paragraph, line 10, “silicon cantilever”; also see Fig.1)  having at least two surfaces and at least two end regions (figures 1 and 2 show two surfaces with top and bottom surfaces as well as at least two ends stretching), wherein at least one surface is coated with a coating comprising Au (Page 316, right column, 1“ paragraph, lines 10-11, “the gold-covered side of the cantilevers”), and one end region is anchored to a support by (as seen in figure 1 one end is extending unsupported and the other is supported), thereby forming a hinge region between the silicon layer and the support (also as seen in figure 1 and 2, there is a region between the extended unsupported end and the end supported which would “bends” forming a hinge region. Moreover, Fritz mentions on page 316, right column, 1st paragraph, lines 17-19, “this results in a surface stress between the functionalized gold and the nonfunctionalized Si surface, which bends the cantilever” –the bending described here is between both the support and the gold coated region.)
wherein the at least one Au-coated surface is further coated with a self-assembled monolayer network of probe molecules (Page 316, center column 1st paragraph, lines 5-9, “immobilizing a monolayer of receptor molecules on one side of the cantilevers” further support can be found in 2nd paragraph, lines 11-15 to right column 1st paragraph lines 1-2 describing “ oligonucleotides with different base sequences were covalently immobilized on the gold-covered side of the cantilevers”; moreover the oligonucleotides were modified with a thiol modification which enables them to covalently bind to gold surfaces –see reference and notes #15 )  is arranged along the longitudinal length of the cantilever in a continuous connectivity between the probe molecules of the network and between the network and the hinge region of the cantilever (as seen in figure 2A the molecules are arranged in a longitudinal fashion along the gold (yellow) coated side of the cantilever), 
wherein said continuous connectivity is obtained when the distance between a self- assembled monolayer network of probe molecules and a hinge region of the cantilever is equal or less than 50 μm and when the distance between the plurality of probe molecules is equal or less than 50 μm. (Page 318, center column, 2" paragraph, line 1-5, “the area density of immobilized olignoucleotides was kept constant. We determined a surface coverage of ~1010 oligonucleotides per cantilever” and in reference and notes #20 it is indicated that there is one oligonucleotide per an area of 6 nm2 which is substantially less than 50 μm). 
	Fritz however does not explicitly disclose that the probe molecules could cover at least 30% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. 

Regarding claim 2, Fritz discloses the cantilever according to claim 1. Fritz further discloses the probe molecules could cover between 30% and 100% of the Au-coated layer surface (see figure 2 where it shows that the cantilever is 100% covered with probes). 

Regarding claim 3, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than 100% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


    PNG
    media_image1.png
    523
    555
    media_image1.png
    Greyscale
Regarding claim 6, Fritz discloses the cantilever according to claim 1, Fritz further discloses that the cantilever having a width of equal or less than 100 μm (see Fig 1. + description of cantilever that is  “100 μm wide”) 


Regarding claim 7, Fritz discloses the limitations of claim 1. Fritz further discloses that sensor comprising at least 8 unpassivated cantilever sensors (see description under Fig 1. “eight cantilevers”).  

Regarding claim 15, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 90% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 16, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 80% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 17, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 70% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 18, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 60% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 19, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 50% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 20, Fritz discloses the cantilever according to claim 1. Fritz however does not explicitly disclose that the probe molecules could cover less than between 30% and 40% of the Au-coated layer surface. However, Fritz shows motivation to do so (see page 318, center column, 2nd paragraph: “Optimization of buffer composition and surface immobilization could increase the differential signal”).  In re Aller, 220 F.2d 454,456,105 USPQ 233,235 where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been prima facie obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz J et al: “Translating biomolecular recognition into mechanics” Science 288: 316-318 (2000) disclosed in the IDS filed on 20 December 2019 in view of Ndieyira et al. “Surface-stress sensors for rapid and ultrasensitive detection of active free drugs in human serum” Nature Nanotechnology 9: 225-232 (2014) disclosed in the IDS filed on 20 Decemeber 2019 and Ndieyira “Surface-stress sensors for rapid and ultrasensitive detection of active free drugs in human serum” Nature Nanotechnology Supplementary Information 9: 225-232 (2014) supplied with this office action. 

Regarding claim 4, Fritz discloses the cantilever according to claim 1. However, Fritz does not explicitly show that the surface opposite to the Au-coated surface is unpassivated or passivated with a PEG-silane coating.
	Ndieyira et al. disclose a cantilever to describe quantitatively the mechanical response of a surface receptor to different antibodies (abstract). Ndieyira discloses that one side is coated with gold and functionalized with self-assembled monolayers. Ndieyira discloses a strategy of passivation of the bottom side and in-line referencing against a control cantilever was adopted to ensure that measurements of drug-target interactions resulted specific signals only thereby enhancing the biospecific binding efficiency.  See page 226, first column first full paragraph and page 231, second column, Methods.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the uncoated surface of Fritz with PEG-silane coating as taught by Ndieyira because passivation would ensure that measurements of drug-target interactions resulted specific signals only thereby enhancing the biospecific binding efficiency.  See page 226, first column first full paragraph and page 231, second column, Methods. A person of ordinary skill in the art reasonably would have expected success in combining Fritz and Ndieyira because each reference is drawn to the art of quantification of biomolecules using cantilevers. 

	
Regarding claim 5, Fritz disclose the cantilever according to claim 1. While Fritz has a gold coated layer, Fritz is silent on coating at least one surface with a first layer of titanium on top of which the Au layer is deposited. 
Ndieyira (Supplementary Information section) disclose that there is a titanium layer added prior to adding the gold layer (see Methods & Materials under Functionalisation paragraph “one side of each cantilever array sensor was coated using e-beam evaporation with a 2 nm titanium adhesion layer followed by 20 nm of gold”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one surface of Fritz where gold will be coated with Titanium as taught by Ndieyira because titanium acts as an adhesion layer (see Methods & Materials  under Functionalisation paragraph: “titanium adhesion layer”). This would enhance Fritz surface adhesion of gold onto the silicon because due to the low chemical reactivity of Noble metals such as gold, they adhere poorly to substrate which may lead to delamination; thus a titanium layer can enhance adhesion.  A person of ordinary skill in the art reasonably would have expected success in combining Fritz and Ndieyira because each reference is drawn to the art of quantification of biomolecules using cantilevers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Surface modification of a gold-coated microcantilever and application in biomarker detection; Van Binh Pham et al 2015 Adv. Nat. Sci: Nanosci. Nanotechnol 6 045018” discloses a titanium and gold-coated microcantilever with multiple cantilevers with the length and width of 100 micrometer range. The cantilevers are further coated with self-assembled monolayer. However, Pham is silent on the passivation of one side of the cantilever. 

“Surface Stress in the Self-Assembly of Alkanethiols on Gold” Berger R et al 1997  Science Vol 276 (5321) DOI: 10.1126/science.276.5421.2021 Page 2021-2024” discloses a gold-coated cantilever with a length of 180 micrometer and a width of 18 micrometer. The cantilevers are further coated with self-assembled monolayers. However, the cantilever discloses is a V shaped cantilever without a titanium adhesion coating beneath the gold. Berger is also silent on the passivation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Ali Al-Ameen whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0930 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        April 8, 2022